1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANTHONY LETRICE TOWNSEL,                        )   Case No.: 1:19-cv-01394-LJO-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER DENYING MOTION FOR
                                                     )   RECONSIDERATION OF REQUEST FOR
13           v.                                      )   APPOINTMENT OF COUNSEL
                                                     )
14   RON DAVIS,
                                                     )   (Doc. 14)
15                  Respondent.                      )
                                                     )
16                                                   )

17           Petitioner has filed a motion for reconsideration of his request for appointment of counsel.

18   (Doc. 14.) There currently exists no absolute right to appointment of counsel in habeas proceedings.

19   See, e.g., Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773,

20   774 (8th Cir. 1984). However, Title 18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of

21   counsel at any stage of the case if "the interests of justice so require." See Rule 8(c), Rules Governing

22   Section 2254 Cases.

23           On October 4, 2019, Petitioner previously filed a motion to appoint counsel, which the Court

24   denied. (Docs. 2, 6.) Petitioner has filed a well pled petition which is currently pending a response.

25   The Court does not find that the interests of justice require the appointment of counsel at the present

26   time.

27   ///

28   ///

                                                         1
1          Accordingly, Petitioner’s motion for reconsideration of his request for appointment of counsel

2    is DENIED.

3
4    IT IS SO ORDERED.

5       Dated:    December 11, 2019                         /s/ Jennifer L. Thurston
6                                                    UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
